J-S20044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WILLIAM LANGSTON                           :
                                               :
                       Appellant               :      No. 1479 WDA 2021

            Appeal from the PCRA Order Entered December 6, 2021
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0014532-2018


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

JUDGMENT ORDER BY KING, J.:                              FILED: JULY 22, 2022

        Appellant, William Langston, appeals from the order entered in the

Allegheny County Court of Common Pleas, which dismissed as untimely his

first petition filed pursuant to the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        On August 1, 2019, Appellant pled guilty to one count of Indecent

Assault—Person Less than 13 Years of Age.1 That same day, the trial court

sentenced Appellant to five (5) years of probation. Appellant did not file post-

sentence motions or a direct appeal.

        On July 20, 2021, Appellant filed a PCRA petition pro se and requested

the appointment of counsel.           The court appointed counsel, who filed an


____________________________________________


1   18 Pa.C.S.A. § 3126(a)(7).
J-S20044-22


amended PCRA petition on November 4, 2021.          In the amended petition,

Appellant acknowledged that his petition was facially untimely, but he alleged

he met one of the exceptions to the timeliness requirements of the PCRA.

Specifically, Appellant invoked the “newly-discovered facts” exception,

claiming that on December 23, 2020, he took a clinical polygraph examination,

the results of which allegedly establish that Appellant is not guilty of the

underlying charges. The court issued appropriate notice per Pa.R.Crim.P. 907

on November 22, 2021.      Appellant responded on December 1, 2021.         On

December 6, 2021, the court denied PCRA relief.

      Appellant timely filed a notice of appeal on December 12, 2021. The

next day, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Appellant filed his Rule 1925(b)

statement on December 17, 2021.

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1). A judgment of sentence is final “at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.”    42 Pa.C.S.A. § 9545(b)(3).     The statutory

exceptions to the PCRA time-bar allow very limited circumstances to excuse


                                     -2-
J-S20044-22


the late filing of a petition; a petitioner must also assert the exception within

the time allowed under the statute. 42 Pa.C.S.A. § 9545(b)(1) and (b)(2).

      Instantly, Appellant’s judgment of sentence became final on August 31,

2019, after expiration of the time in which to file a direct appeal expired. See

Pa.R.A.P. 903(a) (stating notice of appeal must be filed within 30 days).

Appellant had one year from that date—until August 31, 2020—to file a timely

petition. See 42 Pa.C.S.A. § 9545(b)(1). Appellant filed the current PCRA

petition on July 20, 2021, which is patently untimely. Id.

      Appellant now attempts to invoke the “newly-discovered facts”

exception to the PCRA time-bar based on the results of his polygraph test.

Nevertheless, this Court has previously established that clinical polygraph

tests, because of their unreliability, are inadmissible as evidence at trial. See

Commonwealth v. Hetzel, 822 A.2d 747, 767 (Pa.Super. 2003), appeal

denied, 567 Pa. 711, 839 A.2d 351 (2003). As Appellant’s proffered “newly-

discovered fact” is based on inadmissible evidence, he cannot satisfy the time-

bar exception. See Commonwealth v. Abu-Jamal, 596 Pa. 219, 941 A.2d

1263 (2008), cert. denied, 555 U.S. 916, 129 S.Ct. 271, 172 L.Ed.2d 201

(2008) (explaining claim based on inadmissible evidence does not satisfy

“newly-discovered facts” exception).        Accordingly, we affirm the order

dismissing Appellant’s PCRA petition as untimely.

      Order affirmed.




                                      -3-
J-S20044-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2022




                          -4-